EXAMINER’S COMMENT

Response to Remarks
Applicant’s remarks, see pages 5-7, filed 2022.08.04, with respect to the rejection of claims 1-2, 6-11 and 23-36 have been fully considered and are persuasive.  The rejection of claims 1-2, 6-11 and 23-36 has been withdrawn. 
Claims 1-24, 26-27, 30 and 34-36 are cancelled by amendment.
Claims 37-41 are new.
Claims 25, 28-29, 31-33 and 37 to 41 remain.

Allowable Subject Matter
Claims 25, 28-29, 31-33 and 37 to 41 are allowed. The following is an examiner’s statement of reasons for allowance: claims 25, 28-29, 31-33 and 37 to 41 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
The closest art of record is 5,253,617 to Fitzpatrick et al. over US 4,633,825 A to FLAIG as applied to claim 25. FLAIG discloses a reed valve (entire document; referring to reed box 16 in fig. 1) comprising: a valve body (reed box 16) including a first inlet (inlet generally 14 in fig. 1) and a first outlet (outlet apertures 22); and a first seal (resilient valve seat member 26) about a portion of the valve body (resilient valve seat member 26 is disposed about outlet 22) and disposed at least partially about the first outlet (resilient valve seat member 26 is disposed about outlet 22); wherein the first outlet (22) is configured to be covered by only one petal (reed valve 28) which extends continuously across the first outlet (figs. 2-3), the one petal configured to move between: an open position configured to permit flow through first outlet (note the phrase “configured to” is typically used to connect structure to a function, similar to the word “for.” “Configured to” (for) usually means the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of an open position where a gap forms between the one petal and the one or more seals upon application of a positive forward pressure differential between the one or more inlet apertures and the one or more outlet apertures, permitting forward flow through the one or more passageways is an inherent characteristic of the reed valve of FLAIG because FLAIG discloses the reed valves 28 alternately open and close in response to alternate conditions of relatively low and high pressure in the crankcase 12, col. 3, lns. 59-61); and a closed position where the one petal contacts the first seal preventing flow through the first outlet (while features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference; FLAIG discloses the reed valves 28 alternately open and close in response to alternate conditions of relatively low and high pressure in the crankcase 12, col. 3, lns. 59-61).  FLAIG does not explicitly disclose the following which is taught by FITZ: a first seal (resilient valve seat member 26) overmolded (col, 3, ln. 15) about a portion of the valve body.
The prior art does not teach or fairly suggest the claims as amended. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313) 446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                                                                                                                                                                                                                            8/11/2022